DATTIMORE, J.
Conviction for rape; punishment, death.
There are no bills of exception in this record. The statement of facts consists of the short testimony of two eyewitnesses to this transaction, two witnesses to defendant’s reputation, and one witness to his sanity. The appellant pleaded guilty. The facts are revolting. A 19 year old girl testified that she was riding in a car with her flaneé at night; that appellant and another Mexican stepped on the running boards of the car and by means of the exhibition of a pistol took charge of the car and its occupants. They drove the car a long distance in the country, and there each of said men had repeated acts of Intercourse with the young woman, over her protest. They also robbed her of her money and rings. Her identification, and that of the young man who was with her, and whom she has since married, of the appellant, was .positive. We have carefully considered the facts and are unable to say the jury were not justified in inflicting the extreme penalty of the law.
No error appearing, the judgment will be affirmed.